DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-21 of U.S. Application 17/017,565 filed on July 12, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1-3, 6-15, and 17-21 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 07/12/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a power device comprising: a first plurality of conductive fingers; a second plurality of conductive fingers, at least one of the first plurality of conductive fingers being positioned between two conductive fingers of the second plurality of conductive fingers, the first plurality of conductive fingers being electrically insulated from the second plurality of conductive fingers; a first bus electrically coupled to the first plurality of conductive fingers; a second bus electrically coupled to the second plurality of conductive fingers; wherein the Hall sensor and conductive element are arranged such that the Hall sensor is able to detect 

Claims 2-16 are also allowed as they depend on allowed claim 1. 

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: a power device including: a first plurality of conductive fingers; a second plurality of conductive fingers, at least one of the first plurality of conductive fingers being positioned between two conductive fingers of the second plurality of conductive fingers, the first plurality of conductive fingers being electrically insulated from the second plurality of conductive fingers; a first bus electrically coupled to the first plurality of conductive fingers; a second bus electrically coupled to the second plurality of conductive fingers; wherein the Hall sensor and a conductive element are arranged such that the Hall sensor is able to detect 

Claim 18 is allow allowed as it depends on allowed claim 17.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a  method for manufacturing a power device, the method comprising: forming a first plurality of conductive fingers; forming a second plurality of conductive fingers, at least one of the first plurality of conductive fingers being positioned between two conductive fingers of the second plurality of conductive fingers, the first plurality of conductive fingers being electrically insulated from the second plurality of conductive fingers; forming a first bus electrically coupled to the first plurality of conductive fingers; forming a second bus electrically coupled to the second plurality of conductive fingers; wherein the Hall sensor and a conductive element are arranged such that the Hall sensor is able to detect 

Claim 20 is allow allowed as it depends on allowed claim 19.

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest a method for controlling a power device operatively coupled to a control unit, the method comprising:  a first plurality of conductive fingers; a second plurality of conductive fingers, at least one of the first plurality of conductive fingers being positioned between two conductive fingers of the second plurality of conductive fingers, the first plurality of conductive fingers being electrically insulated from the second plurality of conductive fingers; a first bus electrically coupled to the first plurality of conductive fingers; a second bus electrically coupled to the second plurality of conductive fingers; and the Hall sensor electrically insulated from the first plurality of conductive fingers, the second plurality of conductive fingers, the first bus, and the second bus, wherein the conductive element is a conductive finger of the first plurality of conductive fingers, a conductive finger of the second plurality of conductive fingers, the first bus, or the second bus; calculating, by the control unit, a measured magnetic field based on the Hall potential; calculating, by the control unit, the magnetic field based on the measured magnetic field in combination with the other limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868